* Rehearing denied 158 So. 591.
The question involved here is Identical with that discussed by us in the matter entitled Succession of Frank Watson v. Metropolitan Life Insurance Company, 156 So. 29, decided by us this day, except that in this case it is admitted that the paid-up value of the policy was tendered to plaintiff.
For the reasons given by us in that case, it is ordered, adjudged, and decreed that the judgment appealed from be and it is amended by reducing the amount thereof to $17.01, with interest at 6 per cent.
All costs to be paid by plaintiff.
Judgment amended.